DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-62 are canceled.  New claims 63-77 are added.  Claims 63-77 are pending in the instant application.

Priority
This application is a U.S. national stage entry under 35 U.S.C. §371 of International Application No. PCT/US2018/058995 filed November 2, 2018, which claims priority benefit to U.S. Provisional patent Application No. 62/581,335 filed on November 3, 2017.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 04/08/2022, and 05/01/2020, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

	
Response to Restriction Requirement
Applicant’s election without traverse of Group III (i.e. claim 62) in the reply filed by Applicant’s representative Christopher L. McDavid on 04/08/2022 is acknowledged.   Newly added claims 63-77 read on elected Group III even though claim 62 has been cancelled.


Status of the Claims
	Claims 63-77 are under examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 63 contains the phrase “wherein said addition is sufficient to achieve, without requiring combination with one or more additional antimicrobial agents, a two- day or 14-day two-log reduction” to define the method of preserving a product formulation by adding
 3- phenyl propanol to the product formulation.   However, claim 63 is not clear whether the addition is sufficient to achieve, without requiring combination with one additional antimicrobial agent, or more additional antimicrobial agents in order to achieve a two-day two-log (i.e. 100-fold) reduction, or 14-day two-log reduction, because the alternative terms (i.e. one or more additional antimicrobial agents; and a two-day or 14-day two-log reduction) represent different claimed limitations of the claimed method.   Therefore, the metes and bounds of claim 63 are not clear.
In addition, claim 63 contains the functional term “additional antimicrobial agents”, which defines what the substances (i.e. agents) can do, instead what the substances are.  The present specification [0019] discloses some examples of antimicrobial including benzoic acid (or salt hereof) according to WO 2018/068825.  However, the full scope of the antimicrobial agents is not defined in the specification.  For examples, it is not clear whether or not benzoic acid (or salt hereof) discloses as an organic acid in Applicant’s claim 66 can be interpreted as an antimicrobial agent based on WO2018/068825 in [0019] of the present specification.    Therefore, claim 63 is indefinite.  Claims 64-65 depending on claim 63 are rejected accordingly.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 63-65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2016/001503 (“the `503 publication”) to Pesaro et al.  

Applicant’s claim 63 is drawn to a method of preserving a product formulation, comprising adding 3-phenyl propanol to the product formulation in an amount ranging from 0.5 wt.% to 1.99 wt.%, based on the total weight of the product formulation, wherein said addition is sufficient to achieve, without requiring combination with one or more additional antimicrobial agents, a two- day or 14-day two-log reduction according to United States Pharmacopeia Chapter 51 (USP 51) or European Pharmacopeia 7 (EP) antimicrobial efficacy testing methodology of at least three microorganisms selected from the group consisting of Pseudomonas aeruginosa, Staphylococcus aureus, Aspergillus brasiliensis, Candida albicans, and Escherichia coli.
Claim Interpretation:  In addition to the structural limitations of adding 3-phenyl propanol to the product formulation in an amount ranging from 0.5 wt.% to 1.99 wt.%, based on the total weight of the product formulation to preserve a product formulation for reduction from at least three microorganisms selected from the group consisting of Pseudomonas aeruginosa, Staphylococcus aureus, Aspergillus brasiliensis, Candida albicans, and Escherichia coli, claim 63 also contains the functional language of intend-to-achieved effect “wherein said addition is sufficient to achieve, without requiring combination with one or more additional antimicrobial agents, a two- day or 14-day two-log reduction according to United States Pharmacopeia Chapter 51 (USP 51) or European Pharmacopeia 7 (EP) antimicrobial efficacy testing methodology”.  However, this functional language of intend-to-achieved effect is not considered to be the additional limitation of the claimed method.  Instead, it is a naturally flowed effect of the claimed method through carrying out the claimed limitations of the steps.   
  
  The `503 publication discloses a method for preserving a product formulation by adding antimicrobial agent 3-phenylpropanol with minimum inhibitory concentration (MIC) of 2,000 ppm (i.e. 0.2 wt%) for inhibiting Staphylococcus aureus, MIC of 5,000 ppm (i.e. 0.5 wt%) for inhibiting Candida albicans, MIC of 2,000 ppm (i.e. 0.2 wt%) for inhibiting Aspergillus brasiliensis, MIC of 2,000 ppm (i.e. 0.2 wt%) for inhibiting Pseudomonas aeruginosa, and MIC of 2,000 ppm (i.e. 0.2 wt%) for inhibiting Escherichia coli, see TABLE 5 at page 25.  Because the minimum inhibitory concentration of antimicrobial agent 3-phenylpropanol is 0.2 wt%, or 0.5 wt% over various bacterial species, the `503 publication teaches preserving a product formulation by adding antimicrobial agent 3-phenylpropanol in an amount ranging from 0.5 wt.% to 1.99 wt.%, based on the total weight of the product formulation.  In terms of the functional language of intend-to-achieved effect “wherein said addition is sufficient to achieve, without requiring combination with one or more additional antimicrobial agents, a two- day or 14-day two-log reduction according to United States Pharmacopeia Chapter 51 (USP 51) or European Pharmacopeia 7 (EP) antimicrobial efficacy testing methodology” of claim 63, it is considered to be the effect naturally flowing out or inherited from the claimed steps disclosed in the `503 publication.  Therefore, the `503 publication anticipates claim 63.   For the same reason, the `503 publication also anticipates claims 64-65.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 66-77 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/001503 (“the `503 publication”) to Pesaro et al. 
            
Determination of the scope and content of the prior art (MPEP §2141.01)
  The `503 publication discloses a method for preserving a product formulation by adding antimicrobial agent 3-phenylpropanol with minimum inhibitory concentration (MIC) of 2,000 ppm (i.e. 0.2 wt%) for inhibiting Staphylococcus aureus, MIC of 2,000 ppm (i.e. 0.2 wt%) for inhibiting Aspergillus brasiliensis, MIC of 2,000 ppm (i.e. 0.2 wt%) for inhibiting Pseudomonas aeruginosa, and MIC of 2,000 ppm (i.e. 0.2 wt%) for inhibiting Escherichia coli, see TABLE 5 at page 25.  Because the minimum inhibitory concentration of antimicrobial agent 3-phenylpropanol is 0.2 wt%, the `503 publication teaches preserving a product formulation by adding antimicrobial agent 3-phenylpropanol in an amount at least 0.2 wt% based on the total weight of the product formulation. 
In addition, the `503 publication discloses at least one second antimicrobial agent selected from the group consisting of preservatives selected from the group consisting of benzoic acid and para-hydroxybenzoic acid, their esters and salts, benzyl benzoate, propionic acid and its salts, salicylic acid and its salts, 2,4-hexadienoic acid (sorbic acid) and its salts, etc. is included in the addition, see [0027] of the `503 publication.
Furthermore, the `503 publication discloses additional alcohols such as benzyl alcohol, ethanol, 2-propanol can be used as carriers, and/or organic solvents in the addition, see [0037, 0214, and 0262]  

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claim 66 and the `503 publication is that the prior art does not teach an example of a method of preserving a product formulation, comprising adding 3-pheny| propanol and an organic acid or salt thereof wherein the organic acid or salt thereof is benzoic acid, dehydroacetic acid, acetic acid, citric acid, formic acid, sorbic acid, lactic acid, sodium benzoate, potassium benzoate, sodium citrate, potassium sorbate, sodium sorbate, sodium lactate or a mixture thereof.  
The difference between instant claim 68 and the `503 publication is that the prior art does not teach an example of a method of preserving a product formulation, comprising adding 3-phenyl propanol, an organic acid or salt thereof, and an alcohol to the product formulation
wherein the organic acid or salt thereof is benzoic acid, dehydroacetic acid, acetic acid, citric acid, formic acid, sorbic acid, lactic acid, sodium benzoate, potassium benzoate, sodium citrate, potassium sorbate, sodium sorbate, sodium lactate or a mixture thereof; the alcohol is ethanol, propanol, benzyl alcohol, 2,4-dichlorobenzyl alcohol, phenyl ethanol, phenoxyethanol or a mixture thereof.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the instant claim 66 would have been obvious over the `503 publication because the `503 publication teaches at least one second antimicrobial agent selected from the group consisting of preservatives selected from the group consisting of benzoic acid and para-hydroxybenzoic acid, their esters and salts, benzyl benzoate, propionic acid and its salts, salicylic acid and its salts, 2,4-hexadienoic acid (sorbic acid) and its salts, etc. is included in the addition, see [0027] of the `503 publication. In terms of the functional language of intend-to-achieved effect of claim 66, it is considered to be the effect naturally flowing out or inherited from the claimed steps disclosed in the `503 publication. 
In terms of claim 67, the `503 publication teaches adding antimicrobial agent 3-phenylpropanol with minimum inhibitory concentration (MIC) of 2,000 ppm (i.e. 0.2 wt%) for inhibiting Staphylococcus aureus, MIC of 2,000 ppm (i.e. 0.2 wt%) for inhibiting Aspergillus brasiliensis, MIC of 2,000 ppm (i.e. 0.2 wt%) for inhibiting Pseudomonas aeruginosa, and MIC of 2,000 ppm (i.e. 0.2 wt%) for inhibiting Escherichia coli, see TABLE 5 at page 25.  Because the minimum inhibitory concentration of antimicrobial agent 3-phenylpropanol is 0.2 wt%, the `503 publication teaches preserving a product formulation by adding antimicrobial agent 3-phenylpropanol in an amount at least 0.2 wt% based on the total weight of the product formulation. 

In terms of claims 68-69, the `503 publication further discloses additional alcohols such as benzyl alcohol, ethanol, 2-propanol can be used as carriers, and/or organic solvents in the addition, see [0037, 0214, and 0262].  In terms of the functional language of intend-to-achieved effect of claim 68, it is considered to be the effect naturally flowing out or inherited from the claimed steps disclosed in the `503 publication. 

In terms of claims 70-71, the `503 publication further discloses at least one second antimicrobial agent of benzoic acid.

In terms of claims 72-73, the `503 publication further discloses at least one second antimicrobial agent of benzoic acid, and additional alcohols such as benzyl alcohol, ethanol, 2-propanol can be used as carriers, and/or organic solvents in the addition, see [0037, 0214, and 0262].

In terms of claims 74-77, the `503 publication discloses that antimicrobial agents in the formulation are for personal care, detergent and nutrition products and their use in various areas of consumer products, see [0001, 0045-0047, and 0342].

Conclusions
Claims 63-77 are rejected.

	
	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731